Exhibit 10.1
 










______________________________________________________________________________










STOCK PURCHASE AGREEMENT


by and among


Pharmacyclics, Inc., as Issuer and Company


and


__________________, as Purchaser














June 17, 2011








______________________________________________________________________________
 
 
 
 

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT (the “Agreement”) dated as of June 17, 2011, by and
among Pharmacyclics, Inc., a Delaware corporation (the “Company”), and the
person set forth on the signature page hereto (the “Purchaser”).
 
RECITALS:
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser and the Purchaser desires to
purchase from the Company shares (the “Shares”) of the Company’s common stock,
par value $0.0001 (the “Common Stock”), as more fully set forth herein;
 
NOW THEREFORE, in consideration of the mutual promises and representations,
warranties, covenants and agreements set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
ARTICLE I - PURCHASE AND SALE
 
1.1           Purchase and Sale.  On the terms and subject to the conditions set
forth in this Agreement, at the Closing (as defined in Section 2.2(a)), the
Company will sell and the Purchaser will purchase the Shares in the amount set
forth on the signature page of the Purchaser attached hereto.
 
ARTICLE II - PURCHASE PRICE AND CLOSING
 
2.1           Purchase Price. The purchase price to be paid shall be $8.85 per
share, and the aggregate price to be paid by the Purchaser to the Company to
acquire the Shares shall be the amount set forth on the Purchaser’s signature
page attached hereto (the “Purchase Price”).
 
2.2           The Closing.
 
(a)           The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company, and of which the Purchaser will be notified in advance by the
Company. At the Closing, the Purchaser shall purchase from the Company, and the
Company shall issue and sell to the Purchaser, Shares in an amount set forth on
the Purchaser’s signature page attached hereto.  The Closing is expected to
occur on June 22, 2011.  At the Closing, (a) the Company shall cause
Computershare Trust Company, N.A., the Company’s transfer agent (the “Transfer
Agent”) to deliver to the Purchaser the number of Shares set forth on the
Purchaser’s signature page attached hereto registered in the name of the
Purchaser or, if so indicated on the Purchaser’s signature page attached hereto,
in the name of a nominee designated by the Purchaser and (b) the aggregate
purchase price for the Shares being purchased by the Purchaser will be delivered
by or on behalf of the Purchaser to the Escrow Agent (as defined below).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           No later than one (1) business day prior to the Closing Date
(provided that such deadline shall not be earlier than June 20, 2011), the
Purchaser shall remit by wire transfer the amount of funds equal to the
aggregate purchase price for the Shares being purchased by the Purchaser to the
following account designated by the Company pursuant to the terms of that
certain Escrow Agreement (the “Escrow Agreement”) dated as of June 15, 2011, by
and among the Company and the Transfer Agent (as escrow agent, the “Escrow
Agent”):
 

 
Bank:
Bank of America, 100 West 33rd Street, New York, New York
 
ABA:
 
 
Swift Code:
 
 
For further credit
   
to account #:
 
 
Name on Account:
Computershare Trust Company, NA as Escrow Agent for Clients
 
Ref:
Pharmacyclics, Inc. Escrow

 
Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Purchaser to the Company upon the satisfaction, in the
reasonable judgment of the Company, of the conditions set forth in Article V
hereof.
 
(c)           Delivery of Shares by Electronic Book-Entry at The Depository
Trust Company.  No later than one (1) business day after the execution of this
Agreement by the Purchaser and the Company, the Purchaser shall direct the
custodial agent or broker-dealer at which the account or accounts to be credited
with the Shares being purchased by the Purchaser are maintained, which custodial
agent or broker/dealer shall be a The Depository Trust Company (“DTC”)
participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”) instructing
the Transfer Agent to credit such account or accounts with the Shares by means
of an electronic book-entry delivery.  Such DWAC shall indicate the settlement
date for the deposit of the Shares, which date shall be provided to the
Purchaser by the Company.  Simultaneously with the delivery to the Company by
the Escrow Agent of the funds held in escrow pursuant to Section 2.2(b) above,
the Company shall direct the Transfer Agent to credit the Purchaser’s account or
accounts with the Shares pursuant to the information contained in the DWAC.
 
(d)           No offer by the Purchaser to buy Shares will be accepted and no
part of the Purchase Price will be delivered to the Company until the Company
has accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company sending (orally, in writing, or by electronic
mail) notice of its acceptance of such offer.  An indication of interest will
involve no obligation or commitment of any kind until this Agreement is accepted
and countersigned by or on behalf of the Company.
 
ARTICLE III - REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
 
The Company’s representations and warranties below are qualified in their
entirety by the SEC Documents (as defined below).  The Company represents and
warrants to the Purchaser as follows:
 
3.1           Corporate Existence and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of Delaware and has all corporate powers required to carry on its business as
now conducted.  The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the property owned or leased by it or the nature of its activities makes such
qualification necessary, except for those jurisdictions where the failure to be
so qualified would not have or result in (i) a material adverse effect on the
legality, validity or enforceability of this Agreement, (ii) a material adverse
effect on the business or financial condition of the Company, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement (any of (i), (ii)
or (iii), a “Material Adverse Effect”). True and complete copies of the
Company’s Certificate of Incorporation, as amended (the “Certificate”), and
Bylaws, as amended (the “Bylaws”), as currently in effect and as will be in
effect on the Closing Date (collectively, the “Certificate and Bylaws”), have
been filed as exhibits to the Company’s SEC Documents (as defined below).
 
 
3

--------------------------------------------------------------------------------

 
 
3.2           Corporate Authorization. The execution, delivery and performance
by the Company of this Agreement and the consummation of the transactions
contemplated hereby (including, but not limited to, the sale and delivery of the
Shares) have been duly authorized, and no additional corporate or stockholder
action is required for the approval thereof.  This Agreement has been duly
executed and delivered and constitutes the legal, valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, reorganization, insolvency, moratorium
and similar laws of general application relating to or affecting the enforcement
of rights of creditors, and except as enforceability of its obligations
hereunder are subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
 
3.3           Governmental Authorization. Except as otherwise specifically
contemplated in this Agreement and except for: (i) the filing with the
Securities and Exchange Commission (the “Commission” or the “SEC”) of the
Prospectus Supplement (as defined below); (ii) the application to The Nasdaq
Capital Market (the “Principal Market”) for the listing of the Shares for
trading thereon; (iii) the filing of a Form 8-K disclosing the transaction
documents contemplated hereby; (iv) filings under FINRA; and (v) any filings
required under state securities laws that are permitted to be made after the
date hereof, the execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby
(including, but not limited to, the sale and delivery of the Shares) by the
Company require no action (including, without limitation, stockholder approval)
by or in respect of, or filing with, any governmental or regulatory body,
agency, official or authority (including, without limitation, the Principal
Market), except as would not cause a Material Adverse Effect.
 
3.4           Non-Contravention. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby (including the issuance of the Shares) do not
and will not (a) contravene or conflict with the Certificate and Bylaws of the
Company or any material agreement to which the Company is a party or by which it
is bound; (b) contravene or conflict with or constitute a violation of any
material provision of any law, regulation, judgment, injunction, order or decree
binding upon or applicable to the Company; (c) constitute a default (or would
constitute a default with notice or lapse of time or both) under or give rise to
a right of termination, cancellation or acceleration or loss of any benefit
under any material agreement, contract or other instrument binding upon the
Company or under any material license, franchise, permit or other similar
authorization held by the Company; or (d) result in the creation or imposition
of any Lien (as defined below) on any asset of the Company. For purposes of this
Agreement, the term “Lien” means, with respect to any asset, any mortgage, lien,
pledge, charge, security interest, claim or encumbrance of any kind in respect
of such asset.
 
 
 
4

--------------------------------------------------------------------------------

 
3.5           SEC Documents. The Company is obligated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) to file reports pursuant
to Sections 13 or 15(d) thereof (all such reports filed or required to be filed
by the Company, including all exhibits thereto or incorporated therein by
reference, and all documents filed by the Company under the Securities Act of
1933, as amended (the “Securities Act”), hereinafter called the “SEC
Documents”).  The Company has filed all reports or other documents required to
be filed under the Exchange Act.  All SEC Documents filed by the Company (i)
were prepared in all material respects in accordance with the requirements of
the Exchange Act and (ii) did not at the time they were filed (or, if amended or
superseded by a filing prior to the date hereof, then on the date of such
filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company has previously made available to the Purchaser a
correct and complete copy of each report which the Company filed with SEC under
the Exchange Act for any period ending on or after June 30, 2010 (the “Recent
Reports”), or such reports are publicly available via EDGAR on the Commission’s
website.  None of the information about the Company which has been disclosed to
the Purchaser herein or in the course of discussions and negotiations with
respect hereto which is not disclosed in the Recent Reports is or was required
to be so disclosed, and no material non-public information has been disclosed to
the Purchaser.
 
3.6           Registration Statement and Prospectus.
 
(a)           The Company meets the requirements for use of Form S-3 under the
Securities Act and has filed with the SEC a registration statement on such Form
(Registration File No. 333-166988), which became effective as of June 7, 2010
and meets the requirements set forth in Rule 415(a)(1)(x) under the Securities
Act and complies with said rule for the registration under the Securities Act of
the Shares and, to the extent necessary, will file a related registration
statement pursuant to Rule 462(b) under the Securities Act to register
additional Shares. Such registration statement, including any additional
registration statement filed pursuant to Rule 462(b) and any exhibits thereto,
as amended at the date of this Agreement, is hereinafter called the
“Registration Statement.” The Company will file with the SEC pursuant to Rule
424(b) under the Securities Act, and the rules and regulations (the “Rules and
Regulations”) of the SEC promulgated thereunder, a supplement to the form of
prospectus filed with the SEC on May 20, 2010 and related to the Registration
Statement, relating to the offer to sell and proposed sale of the Shares and the
plan of distribution thereof. Such prospectus in the form filed with the SEC on
May 20, 2010, is hereinafter called the “Base Prospectus”; and the supplemented
form of prospectus, in the form in which it will be filed with the SEC pursuant
to Rule 424(b) (including the Base Prospectus as so supplemented) is hereinafter
called the “Prospectus Supplement.” Any reference herein to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Exchange Act on or before the date of this Agreement, or the issue date of
the Base Prospectus or the Prospectus Supplement, as the case may be; and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “set forth” or “stated” in the Registration Statement, the Base
Prospectus or the Prospectus Supplement (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement, the Base Prospectus or the Prospectus
Supplement, as the case may be. No stop order suspending the effectiveness of
the Registration Statement or the use of the Base Prospectus or the Prospectus
Supplement has been issued, and no proceeding for any such purpose is pending or
has been initiated or, to the Company’s knowledge, is threatened by the SEC.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           The Registration Statement (and any further documents to be filed
with the SEC) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became or becomes effective, complied, or will comply,
in all material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations and did not and, as amended or supplemented, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Base Prospectus and the Prospectus
Supplement, each as of its respective date, comply or will comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus and the Prospectus
Supplement, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the SEC, conformed in all material respects
to the requirements of the Exchange Act and the applicable Rules and Regulations
and none of such Incorporated Documents, when they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; and any further documents so filed
and incorporated by reference in the Base Prospectus or Prospectus Supplement,
when such documents are filed with the SEC, will conform in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, as applicable and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Notwithstanding the foregoing, the Company makes no representations
or warranties as to information, if any, contained in or omitted from the
Prospectus Supplement or any amendment thereof or supplement thereto in reliance
upon and in conformity with information furnished in writing to the Company by
or on behalf of the Purchaser specifically for use in the Registration Statement
or the Prospectus Supplement. No post-effective amendment to the Registration
Statement reflecting any facts or events arising after the date thereof which
represent, individually or in the aggregate, a fundamental change in the
information set forth therein is required to be filed with the SEC, other than
relating to an increase in the number of shares offered hereby. There are no
documents required to be filed with the SEC in connection with the transaction
contemplated hereby that have not been filed as required pursuant to the
Securities Act or will not be filed within the requisite time period. There are
no contracts or other documents required to be described in the Base Prospectus
or Prospectus Supplement, or to be filed as exhibits or schedules to the
Registration Statement, which have not been described or filed as required.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           The Company has delivered, or will as promptly as practicable
deliver, to the Purchaser complete conformed copies of the Registration
Statement and of each consent and certificate of experts filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits)
and the Base Prospectus and the Prospectus Supplement, as amended or
supplemented, in such quantities and at such places as the Purchaser reasonably
requests. Neither the Company nor any of its directors and officers has
distributed and none of them will distribute, prior to the Closing, any offering
material in connection with the offering and sale of the Stock other than the
Base Prospectus, the Prospectus Supplement, the Registration Statement, copies
of the documents incorporated by reference therein and any other materials
permitted by the Securities Act.
 
3.7           Capitalization.  (a)  The authorized capital stock of the Company
consists of One Hundred Million (100,000,000) shares of common stock, $0.0001
par value per share, of which 60,768,317 shares are issued and outstanding as of
June 15, 2011, and one million (1,000,000) shares of preferred stock, issuable
in one or more classes or series, with such relative rights and preferences as
the Board of Directors may determine, none of which are issued and outstanding.
 
(b)           All shares of the Company’s issued and outstanding capital stock
have been duly authorized, are validly issued and outstanding, and are fully
paid and nonassessable.  No securities issued by the Company from the date of
its incorporation to the date hereof were issued in violation of any statutory
or common law preemptive rights.  There are no dividends which have accrued or
been declared but are unpaid on the capital stock of the Company.  All material
taxes required to be paid by the Company in connection with the issuance and any
transfers by the Company of the Company’s capital stock have been paid.  All
material permits or authorizations required to be obtained from or registrations
required to be effected with any Person in connection with any and all issuances
of securities of the Company from the date of the Company’s incorporation to the
date hereof have been obtained or effected, and all securities of the Company
have been issued in accordance with the provisions of all applicable securities
or other laws except as could not cause a Material Adverse Effect.
 
(c)           The Shares have been duly authorized, and upon consummation of the
transactions contemplated by this Agreement, will be validly issued, fully paid
and non-assessable.
 
3.8           Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement, based upon any arrangement made by
or on behalf of the Company, which would make the Purchaser liable for any fees
or commissions.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Company as follows:
 
4.1           Existence and Power. The Purchaser, if not a natural person, is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of the Purchaser’s organization.  The Purchaser has all powers
required to bind it to the representations, warranties and covenants set forth
herein.
 
4.2           Authorization.  The execution, delivery and performance by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby have been duly authorized, and no additional
action is required for the approval of this Agreement.  This Agreement has been
or, to the extent contemplated hereby, will be duly executed and delivered and
constitute a valid and binding agreement of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as may be limited by
bankruptcy, reorganization, insolvency, moratorium and similar laws of general
application relating to or affecting the enforcement of rights of creditors and
except that enforceability of their obligations thereunder are subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
4.3           Signature Page. The Purchaser has answered all questions on the
signature page for use in preparation of the Prospectus Supplement and the
answers thereto are true and correct as of the date hereof and will be true and
correct as of the Closing.
 
4.4           Reliance. The Purchaser, in connection with its decision to
purchase the Shares, relied only upon the Base Prospectus, the Prospectus
Supplement, the Incorporated Documents, and any representations and warranties
of the Company contained herein.
 
4.5           Foreign Distribution. The Purchaser acknowledges, represents and
agrees that no action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Shares, or
possession or distribution of offering materials in connection with issue of the
Shares in any jurisdiction outside the United States where action for that
purpose is required.
 
4.6           Advice. The Purchaser understands that nothing in this Agreement
or any other materials presented to the Purchaser in connection with the
purchase and sale of the Shares contains legal, tax or investment advice. The
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in the connection with its
purchase of the Shares.
 
4.7           Securities Laws. The Purchaser is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state securities law, has no present intention of distributing
any of such Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Shares in
violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Shares pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws). The Purchaser is acquiring the
Shares hereunder in the ordinary course of its business.
 
 
8

--------------------------------------------------------------------------------

 
 
4.8           Base Prospectus. The Purchaser represents that it has received or
can obtain on the Commission’s EDGAR filing system the Base Prospectus, which is
part of the Company’s Registration Statement, the documents incorporated by
reference therein, and any free writing prospectus, prior to or in connection
with the receipt of this Agreement along with the Company’s counterpart to this
Agreement.
 
ARTICLE V - CONDITIONS TO CLOSING
 
5.1           Conditions to Obligations of Purchaser to Effect the Closing. The
Purchaser’s obligation to purchase the Shares will be subject (I) to the
accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date that are contained in this Agreement and (II) to the condition that
on the Closing Date, the Registration Statement shall be effective and no stop
order shall have been issued by the Securities and Exchange Commission with
respect to the Registration Statement.  The Purchaser’s obligations are
expressly not conditioned on any other purchase of the Shares or the issuance of
any minimum amount of Shares by the Company.
 
5.2           Conditions to Obligations of the Company to Effect the Closing.
The obligations of the Company to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing that the Purchaser shall deliver or cause to be delivered to the
Escrow Agent payment of the Purchase Price set forth on the Purchaser’s
signature page attached hereto, in cash by wire transfer of immediately
available funds to the account of the Escrow Agent designated in Section 2.2(b)
herein.
 
ARTICLE VI - MISCELLANEOUS
 
6.1           Further Assurances.  Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurances as may be reasonably requested by
any other party to better evidence and reflect the transactions described herein
and contemplated hereby and to carry into effect the intents and purposes of
this Agreement, and further agrees to take promptly, or cause to be taken, all
actions, and to do promptly, or cause to be done, all things necessary, proper
or advisable under applicable law to consummate and make effective the
transactions contemplated hereby, to obtain all necessary waivers, consents and
approvals, to effect all necessary registrations and filings, and to remove any
injunctions or other impediments or delays, legal or otherwise, in order to
consummate and make effective the transactions contemplated by this Agreement
for the purpose of securing to the parties hereto the benefits contemplated by
this Agreement.
 
6.2           Fees and Expenses. All costs and expenses (including all legal
fees) relating to this Agreement, the negotiations preceding, and the
transactions contemplated by, this Agreement shall be paid by the party
incurring such costs and expenses.
 
 
9

--------------------------------------------------------------------------------

 
 
6.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or email at the email address specified in this Section prior
to 5:00 p.m. (New York City time) on a business day, (b) the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or email at the email address specified in
this Section on a day that is not a business day or later than 5:00 p.m. (New
York City time) on any business day, or (c) the business day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service such
as Federal Express with next day delivery specified. The address for such
notices and communications shall be as follows:
 
If to the Purchaser at the Purchaser’s address set forth under its name on the
signature page attached hereto, or with respect to the Company, addressed to:
 
Pharmacyclics, Inc.
995 East Arques Avenue
Sunnyvale, California 94085-4521
Attention:  President
Facsimile: 408-774-0340
Email: RErdtmann@pcyc.com
 
or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice.  Copies of notices to the Company shall be sent to Olshan
Grundman Frome Rosenzweig & Wolosky LLP, Park Avenue Tower, 65 East 55th Street,
New York, NY 10022, Attn: Adam W. Finerman, Esq., Facsimile No. 212-451-2222,
Email: afinerman@olshanlaw.com.  Copies of notices to the Purchaser shall be
sent to the address, if any, listed on the signature pages attached hereto.
 
Unless otherwise stated above, such communications shall be effective when they
are received by the addressee thereof in conformity with this Section 6.3.  Any
party may change its address for such communications by giving notice thereof to
the other parties in conformity with this Section.
 
6.4           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and enforced in accordance with the laws of the State of New York without
reference to the conflicts of laws principles thereof.
 
6.5           Jurisdiction and Venue. This Agreement shall be subject to the
exclusive jurisdiction of the Federal District Court, Southern District of New
York and if such court does not have proper jurisdiction, the State Courts of
New York County, New York.  The parties to this Agreement agree that any breach
of any term or condition of this Agreement shall be deemed to be a breach
occurring in the State of New York by virtue of a failure to perform an act
required to be performed in the State of New York and irrevocably and expressly
agree to submit to the jurisdiction of the Federal District Court, Southern
District of New York and if such court does not have proper jurisdiction, the
State Courts of New York County, New York for the purpose of resolving any
disputes among the parties relating to this Agreement or the transactions
contemplated hereby. The parties irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement, or any judgment entered by any court in respect hereof brought
in New York County, New York, and further irrevocably waive any claim that any
suit, action or proceeding brought in Federal District Court, Southern District
of New York and if such court does not have proper jurisdiction, the State
Courts of New York County, New York has been brought in an inconvenient forum.
Each of the parties hereto consents to process being served in any such suit,
action or proceeding, by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
in this Section 6.5 shall affect or limit any right to serve process in any
other manner permitted by law.
 
 
10

--------------------------------------------------------------------------------

 
 
6.6           Successors and Assigns. This Agreement is personal to each of the
parties and may not be assigned without the written consent of the other
parties.
 
6.7           Severability. If any provision of this Agreement, or the
application thereof, shall for any reason or to any extent be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other persons or circumstances shall continue in full force and effect and in
no way be affected, impaired or invalidated.
 
6.8           Entire Agreement. This Agreement and the other agreements and
instruments referenced herein constitute the entire understanding and agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings.
 
6.9           Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby or by law, or in equity
on such party, and the exercise of any one remedy shall not preclude the
exercise of any other.
 
6.10           Amendment and Waivers. Any term or provision of this Agreement
may be amended, and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the Company and the Purchaser.  The
waiver by a party of any breach hereof or default in the performance hereof
shall not be deemed to constitute a waiver of any other default or any
succeeding breach or default.
 
6.11           No Waiver. The failure of any party to enforce any of the
provisions hereof shall not be construed to be a waiver of the right of such
party thereafter to enforce such provisions.
 
6.12           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original as against any party whose
signature appears thereon and all of which together shall constitute one and the
same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as signatories.  In the event that any
signature is delivered by facsimile or other electronic image transmission
technology, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
6.13           No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
 
6.14           Waiver of Trial by Jury.  THE PARTIES HERETO IRREVOCABLY WAIVE
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 [Signature Pages Follow]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
COMPANY:
 
PHARMACYCLICS, INC.
   
By:
 
Name:
 
Title:
 

 

 
 
13

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
PHARMACYCLICS, INC.
STOCK PURCHASE AGREEMENT
 
The undersigned hereby executes and delivers the Stock Purchase Agreement to
which this signature page is attached, which, together with all counterparts of
the Agreement and signature page of the Company, shall constitute one and the
same document in accordance with the terms of the Agreement.
 
Print Purchaser Name:
     
By:
 
 
Name:
 
 
Title:
 
 
Address:
 
 
Telephone:
 
 
Facsimile:
 
 
SSN/EIN:
 
 
Number of Shares Purchased
 
 
Purchase Price per Share
 
$8.85
Aggregate Purchase Price:
 
 





Purchaser Questionnaire


1.
The exact name that your Shares are to be registered in.  You may use a nominee
name if appropriate:

 

 

 
2.
The relationship between the Purchaser and the registered holder listed in
response to item 1 above:

 

 

 
3.
The mailing address of the registered holder listed in response to item 1 above:

 

 

 

 

 
 
 
 

--------------------------------------------------------------------------------

 
 
4.
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

 

 
5.
Name of DTC Participant (custodial agent or broker-dealer at which the account
or accounts to be credited with the Shares are maintained); please include the
name and telephone number of the contract person at the custodial agent or
broker-dealer:

 

 

 

 

 

 

 
6.
DTC Participant Number:

 

 

 
7.
Name of Account at DTC Participant being credited with the Shares:

 

 

 

 

 
8.
Account Number at DTC Participant being credited with the Shares:

 

 



 


 